Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, and 9-12 are amended. Claims 2 and 8 are cancelled. Currently claims 1, 3-7 and 9-12 are under review.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Seok Ahn on October 28, 2021.

Please cancel claims 1, 4-7, and 10-12
Please amend claims 3 and 9 as follows:
Claim 3, line 5: after “obtaining”, please insert “a measured”
Claim 3, line 5: after “brightness”, please delete “measured” 
Claim 9, line 5: after “obtain”, please insert “a measured”
Claim 9, line 5: after “brightness”, please delete “measured”

Allowable Subject Matter
Claims 3 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a method of controlling a brightness of a display device or a display device to implement the method comprising: extracting compensation pixels each having a brightness difference exceeding a reference value, the brightness difference being a difference between the measured brightness and reference brightness; and generating compensation data of the compensation pixels based on the brightness difference of the compensation pixels, wherein the extracting of the compensation pixels comprises: generating a brightness distribution chart of the image based on the measured brightness; and setting a center brightness value of the brightness distribution chart as the reference brightness, and wherein the brightness distribution chart represents a number of pixels for each brightness level and the center brightness value is a brightness level at which the number of pixels is largest including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621   


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621